TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00446-CR



                                   Isreal Reyes, Sr., Appellant

                                                  v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
      NO. CR2012-428, THE HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Isreal Reyes, Sr. seeks to appeal from judgments of conviction for

aggravated assault, endangering a child, and unlawful possession of a firearm by a felon. See Tex.

Penal Code §§ 22.02(b)(1), 22.041(c), 46.04(a).

               Rule 26.2 of the Texas Rules of Appellate Procedure provides that an appeal is

perfected in a criminal case when notice of appeal is filed within 30 days after the day sentence is

imposed or suspended in open court unless a motion for new trial is timely filed. Tex. R. App. P.

26.2(a)(1). Compliance with Rule 26—the timely filing of a notice of appeal—is essential to vest

this Court with jurisdiction. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo

v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

               In this case, the trial court imposed sentence on November 1, 2013. There was no

motion for new trial filed. The deadline for perfecting appeal was therefore December 2, 2013. See
Tex. R. App. P. 26.2(a)(1). Appellant filed his notice of appeal on July 3, 2014. Thus, appellant’s

notice of appeal, filed 244 days after sentence was imposed, is untimely.

               Absent a timely filed notice of appeal, we do not obtain jurisdiction to address the

merits of the appeal in a criminal case and can take no action other than to dismiss the appeal for

want of jurisdiction. See Slaton, 981 S.W.2d at 210. The appeal is dismissed.



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: August 20, 2014

Do Not Publish




                                                2